Exhibit 10.63
 
REAFFIRMATION AND RATIFICATION AGREEMENT
 
As of February 29, 2008
 
Laurus Master Fund, Ltd.
Valens U.S. SPV I, LLC
Valens Offshore SPV I, Ltd.
335 Madison Avenue, 10the Floor
New York, New York 10017
 
Ladies and Gentlemen:
 
Reference is made to (a) the Securities Purchase Agreement, dated as of October
31, 2006 (as amended, modified and supplemented from time to time, the “First
Purchase Agreement”) by and between Modtech Holdings, Inc. (the “Company”) and
Laurus Master Fund, Ltd. (“Laurus”); (b) the Securities Purchase Agreement,
dated as of December 28, 2006 (as amended, modified and supplemented from time
to time, the “Second Purchase Agreement,” together with the October Purchase
Agreement, the “Purchase Agreements”) by and between the Company and Laurus; (c)
the Related Agreements (as defined in the Purchase Agreements), (d) the Master
Security Agreement, dated as of October 31, 2006 (as amended, modified and
supplemented from time to time, the “Security Agreement”), by and between the
Company and Laurus; (e) the Intellectual Property Security Agreement, dated as
of October 31, 2006, made by the Company in favor of Laurus (as amended,
modified or supplemented from time to time, the “IP Security Agreement”); (f)
the Restricted Account Agreement dated as of October 31, 2006 by and among the
Company, Laurus and North Fork Bank (as amended, modified and supplemented from
time to time, the “Restricted Account Agreement”); and (g) the side letter
agreement regarding restricted cash dated as of October 31, 2006 made by the
Company in favor of Laurus (as amended , modified and/or supplemented from time
to time, the “Side Letter”; and collectively with the Purchase Agreements, the
Related Agreements, the Master Security Agreement, the IP Security Agreement,
and the Restricted Account Agreement, each an “Existing Agreement” and
collectively, the “Existing Agreements”).
 
Laurus has assigned a portion of its rights under the Existing Agreement to
Valens U.S. SPV I, LLC (“Valens US”) and Valens Offshore SPV I, Ltd. (“Valens
Offshore,” together with Laurus and Valens US, each a “Lender,” collectively,
the “Lenders”).
 
To induce the Lenders to enter into an Amendment and Waiver Agreement dated as
of the date hereof among the Lenders and the Company (the “Amendment
Agreement”), the Company hereby:


(a) represents and warrants to the Lenders that it has reviewed and approved the
terms and provisions of (i) the Amendment; (ii) the Additional Secured Term
Notes (as such term is defined in the Amendment ), (iii) the Additional Common
Stock Warrants (as such term is defined in the Amendment and (iv) the Additional
Registration Rights Agreements (as such term is defined in the “Amendment”) (the
documents listed in items (i) through (iv) of this paragraph are collectively
hereinafter referred to as the “Additional Documents”);
 

--------------------------------------------------------------------------------


 
(b) acknowledges, ratifies and confirms that, except as expressly modified by
the Amendment Documents, all of the terms, conditions, representations and
covenants contained in the Existing Agreements are in full force and effect and
shall remain in full force and effect after giving effect to the execution and
effectiveness of the Amendment Documents;
 
(c) acknowledges, ratifies and confirms that the defined term “Obligations”
under the Master Security Agreement and the IP Security Agreement, include,
without limitation, all obligations and liabilities of the Company under the
Amendment Documents and the Existing Agreements, as applicable, and all other
obligations and liabilities of each of the Company to the Lenders (including
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post-filing or post-petition interest is allowed or allowable in
such proceeding), whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute or contingent;
 
(d) acknowledges and confirms that (i) the occurrence of an Event of Default
under any of the Amendment Documents shall constitute an Event of Default under
the Existing Agreements and (ii) the occurrence of an Event of Default under any
of the Existing Agreements shall constitute an Event of Default under the
Amendment Documents;
 
(e) represents and warrants that no offsets, counterclaims or defenses exist as
of the date hereof with respect to any of the Company’s obligations under any of
the Existing Agreements;
 
(f) acknowledges, ratifies and confirms (i) the grant by the Company to the
Lenders of a security interest and lien in the assets of the Company as more
specifically set forth in the Existing Agreements, as applicable (the “Security
Interest Grants”) and (ii) that the Security Interest Grants secure all the
Obligations;
 
(g) represents and warrants that all of the representations made by or on behalf
of the Company in the Existing Agreements are true and correct in all material
respects on and as of the date hereof;
 
(h) releases, remises, acquits and forever discharges each Lender and each
Lender’s employees, agents, representatives, consultants, attorneys,
fiduciaries, officers, directors, partners, predecessors, successors and
assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the “Released Parties”), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, for or because of any matter or things done, omitted
or suffered to be done by any of the Released Parties in any way directly or
indirectly arising out of or in any way connected to this Reaffirmation and
Ratification Agreement, the Existing Agreements, the Amendment Documents and any
other document, instrument or agreement made by the undersigned in favor of the
Lenders, in each case arising prior to and including the date of execution
hereof.
 
2

--------------------------------------------------------------------------------


 
This Reaffirmation and Ratification Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and all which when taken together shall constitute one and the same agreement.
 
[Remainder of this page intentionally left blank.]
 
3

--------------------------------------------------------------------------------


 
This Reaffirmation and Ratification Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
Very truly yours,
 
MODTECH HOLDINGS, INC.
 
By: 
/s/ Kenneth S. Cragun
Name: Kenneth S. Cragun
Title:    Chief Financial Officer

 
ACCEPTED AND AGREED TO:
 
LAURUS MASTER FUND, LTD.
By:  
Laurus Capital Management, LLC,
its investment manager
   
By:
/s/ Patrick Regan
Name: Patrick Regan
Title:    Authorized Signatory
   
VALENS U.S. SPV I, LLC
By:
Valens Capital Management, LLC,
its investment manager
   
By:
/s/ Patrick Regan
Name: Patrick Regan
Title:    Authorized Signatory
   
VALENS OFFSHORE SPV I, LTD.
By:
Valens Capital Management, LLC,
its investment manager
   
By:
/s/ Patrick Regan
Name: Patrick Regan
Title:    Authorized Signatory

 

--------------------------------------------------------------------------------


 